Case 1:18-cv-03091-GBD-RWL Document 68 Filed 02/18/20 Page 1 of 1

IT uspc sDNY

DOCUMENT
ELECTRONICALLY FILED

STOKES WAGNER L
ATTORNEYS AT LAW DAT! CPD Uy sre

 
  
   
   

 

 

 

  

 

 

Ashley S. Nunneker 404-766-0076 anunneker@stokeswagner.com
February 18, 2020

By ECF
Hon. Robert W. Lehrburger, USMJ

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re:  Rejwanul Islam, et al. v. Morgans Hotel Group Management, LLC
Case No. 18-cv-03091-GBD-RWL

Dear Judge Lehrburger:

We represent Defendant Morgans Hotel Group Management, LLC in the above-
referenced matter. We jointly write with Plaintiffs to Your Honor’s Individual Part Rules,
Rule LF. to respectfully request a temporary adjournment in the proceedings for ninety days
as_we continue to discuss potential Settlement as a result of mediation helt on Tanvary
2020. The parties have not previously requested an adjournment of the proceedings,

“however, the parties submitted two previous requests for extensions of the fact discovery
deadline which was extended to March 2, 2020.

 

The parties seek an adjournment so that we may continue to discuss potential global,
class-wide resolution. The requested temporary adjournment will allow both parties to focus
efforts on early resolution without the impending expiration of discovery.

The parties thank the Court for its time and attention to this matter.

Sincerely,
STOKES WAGNER, ALC

Ashley S. Nunneker, Esq.

 

 

ce: All-Counsel-of Record, via EGE
SO ORDERED;
One Atlantic Center, Suite 2400 20 { Peachtree Street NW tanfalGA BO309 2/18/:
vos to Zo
404.766.0076 » stokeswagner.com HON. ROBERT W LEHREURGER ~~”

UNITED STATES MAGISTRATE JUDGE
